UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6065


JAMES JOSEPH OWENS,

                Petitioner - Appellant,

          v.

WARDEN TYRANE L. MORGAN; FCI BUTNER-2,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:08-hc-02062-D)


Submitted:   June 29, 2011                 Decided:   July 21, 2011


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Joseph Owens, Appellant Pro Se.    Joshua Bryan Royster,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Joseph Owens, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.       We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.          Owens v. Morgan, No.

5:08-hc-02062-D (E.D.N.C. Dec. 14, 2010).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                            AFFIRMED




                                  2